UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7082



TERRANCE LAMOUNT JAMES,

                                              Plaintiff - Appellant,

          versus


RANDY WILLIAMS, Sergeant, in segregation
employed at Marion; C. STURGILL, Assistant
Unit Manager of segregation employed at
Marion; LAWRENCE WILLIS; THEODORE BOSWORTH;
WILLIAM STEVENS; KEITH TURNER; MICHAEL MARTIN;
ROBERT FRADY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-04-69)


Submitted:   September 27, 2005           Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Lamount James, Appellant Pro Se. Yvonne Bulluck Ricci,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terrance Lamount James appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See James v.

Williams, No. CA-04-69 (W.D.N.C. June 21, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -